Citation Nr: 1420745	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for dizziness, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a stab wound to the left lower back.

5.  Entitlement to service connection for a stab wound to the left arm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2013, the Veteran testified during a Board hearing at the RO.

The issues of entitlement to service connection for headaches and dizziness are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's cervical spine disability is causally related to active service.

2.  During the November 2013 Board hearing, the Veteran requested a withdrawal of his appeal of the claims for service connection for stab wounds to the left lower back and left arm.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran of the claims for service connection for a stab wound to the left lower back and a stab wound to the left arm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he injured his neck when he fell from the back of a truck during service in October 1981.  

The Veteran's service medical records show that he fell from the back of a truck in October 1981.  On October 9, 1981, he was seen in the emergency room after falling from a truck, being unconscious for about four minutes, and having loss of memory for about ten minutes upon regaining consciousness.  He was diagnosed with a mild concussion.  On October 10, 1981, he complained of a stiff neck.  X-rays were negative.  He was diagnosed with an acute neck sprain, issued a soft cervical collar, and prescribed percodan.  He was referred to physical therapy for the neck two days later but he did not report.  On October 28, 1981, he complained of neck pain, was noted as still taking percodan, and was found to have pain on full forward flexion of the cervical spine.  There are no further relevant entries and the Veteran opted not to undergo an examination at separation from service.

The Veteran's post-service medical records first show complaints of neck pain in January 2002.  On January 17, 2002, he complained of neck pain radiating into the left hand for at least two weeks.  He reported no recent trauma and that he had been told he may have carpal tunnel syndrome.  Examination found neck pain that radiated into the left arm and mildly reduced grip strength.  He was diagnosed with cervical radicular pain.  A herniated cervical disc was suspected and he was advised to see a neurosurgeon if symptoms persisted.  On June 10, 2002, he complained of continuing neck problems but still did not want to see a neurosurgeon.  January 2003 and August 2006 treatment notes continue to show neck problems.  May 2006 x-rays showed straightening of cervical lordosis but were otherwise normal.  In September 2007, he was involved in a motor vehicle accident and complained primarily of right shoulder and elbow pain, but also of head, neck, and chest pain.  A June 2008 MRI showed a herniated disc at C6.  He underwent surgery the next month.

At an April 2010 VA examination, the examiner opined that the cervical spine disability was not related to the in-service neck sprain.  The examiner stated that the neck sprain was a muscle condition and there were no radicular symptoms documented in the service medical records, and no complaints of neck pain after October 1981.  The examiner stated that the next complaint of neck pain was in 2002 and May 2006 X-rays were unremarkable.  The examiner then noted the September 2007 car accident with documented neck and shoulder injuries, and observed that it was at that time that there were more frequent provider visits regarding neck pain.  The examiner concluded that the Veteran's herniated disc, radiculopathy, and necessary cervical fusion were not related to service but rather were residuals from the 2007 car accident.

During the November 2013 Board hearing, the Veteran and his wife testified that he has had problems with his neck since the in-service injury.  Of note, he met his wife in June 1985.  He also testified that he had radicular symptoms before the 2007 car accident.

Considering the above, while the service medical records document a neck injury, they do not document any continuing problems with the neck.  Similarly, while post service medical records show complaints of neck pain after a car accident in 2007, they also show complaints of neck pain prior to that time.  Similarly, while the VA examiner opined that the Veteran's cervical spine disability was not related to the in-service injury, but rather to the post-service car accident based in part on the absence of radicular symptoms during service, the record shows radicular symptoms prior to that accident and the Veteran and his spouse testified of continuing problems since 1985.

The Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's cervical spine disability is causally related to active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a cervical spine disability is causally related to active service.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for a cervical spine disability is warranted.  

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or the authorized representative.  38 C.F.R. § 20.204 (2013).

On the record during the November 2013 Board hearing, the Veteran requested a withdrawal of the appeal with respect to the claims for service connection for stab wounds to the left lower back and left arm.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  


ORDER

Service connection for a cervical spine disability is granted.

The appeal of the claim for service connection for a stab wound to the left lower back is dismissed.

The appeal of the claim for service connection for a stab wound to the left arm is dismissed.


REMAND

The Veteran claims that he developed headaches and dizziness after suffering a traumatic brain injury (TBI) during service when he fell from the back of a truck.  He asserts that he incurred the TBI in the same accident that resulted in his cervical spine disability.  

The Veteran's service medical records show that he was seen in the emergency room on October 9, 1981, after falling from the back of a truck, with loss of consciousness for four minutes and loss of memory for 10 minutes.  He complained of headaches.  There was a 4 centimeter hematoma and abrasion in the mid-occipital area and x-rays of the skull were normal.  He was diagnosed with a mild concussion.  On October 19, 1981, he complained of a sore throat and dizziness.  On October 28, 1981, he complained of spitting up blood and feeling light-headed for the past two days and of headaches, neck pain, and right upper quadrant discomfort.  He was diagnosed with emotional distress, dental problems, and rule out sinusitis, mono, and hepatic disease.  In June 1982, he complained of headaches for the past three days, and the examiner noted that he had been in an accident a month ago and provided a diagnosis of rule out extensive problems.  There are no further relevant entries and the Veteran opted not to undergo an examination at separation.

Post-service medical records show complaints of headaches and dizziness starting in 2010.  In January 2010, the Veteran complained of an eye infection for two months, neck pain with headaches, and episodes of vertigo.  He was diagnosed with neck pain and dizziness.  In February 2010, he complained of neck pain and headaches and was diagnosed with cervical radiculopathy.

The Veteran was provided a VA examination in April 2010.  The examiner opined that the headaches and dizziness were not related to the in-service head injury.  The examiner stated that the service medical records noted headaches and dizziness at the time of the injury and shortly thereafter and a complaint of headaches in June 1982.  The examiner concluded that there were no consistent complaints during or after service to indicate that the fall resulted in headaches and dizziness.  

During the November 2013 Board hearing, the Veteran testified that he has had headaches and dizziness since he fell from the back of the truck in service.  His wife testified that he has had memory problems since they met in 1985.

The record shows that the Veteran suffered a head injury during service.  However, the Veteran has not been provided a TBI examination to properly assess whether he has any residuals of the documented injury.  Thus, he should be afforded a VA TBI examination to ascertain whether he has any residuals from that head injury.

The Board notes that the Veteran reported a history of a head injury during his June 1981 service entrance examination.  The examiner noted that the injury occurred two years earlier with loss of consciousness for two minutes but no hospitalization, and that there were no complications or sequellae.  The Veteran also complained of headaches and dizziness prior to the documented October 9, 1981, head injury.  He complained of headaches on June 19, 1981.  On October 7, 1981, he was seen in the emergency room for headaches, dizziness, and a nosebleed.  He reported a history of a head injury three years earlier and that those symptoms had been recurring since that time.  He also reported another head injury three months earlier.  He was diagnosed with headaches of questionable etiology and a nosebleed.  On October 8, 1981, he complained of headaches for the past three years and reported being seen in the emergency room the night before for dizziness and a nosebleed.  He reported psychological distress over his mother and service problems and admitted to trying to get discharged from service.  He was diagnosed with poor situational anxiety.

Considering the above, the examiner should be asked to determine whether the Veteran had any residuals of a TBI that clearly and unmistakably preexisted entrance to service and, if so, whether they underwent an increase in severity during service.  The service medical records also indicate that the Veteran may have suffered other head injuries in July 1981 and May 1982.  The examiner should ask the Veteran to describe those injuries.

The Veteran has also claimed that his headaches and dizziness are secondary to his now service-connected cervical spine disability and tinnitus.  Thus, opinions on those matters should also be obtained.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through April 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since April 2013.

2.  Then, schedule the Veteran for a VA TBI examination to ascertain whether he has any current residuals of the October 9, 1981, in-service head injury when he fell from the back of a truck, or from any other in-service head trauma.  The examiner should review the claims file and note that review in the report.  Special attention should be paid to the service entry examination and October 1981 service medical records prior to the documented head injury.  The examiner should ask the Veteran to describe any additional in-service head injuries, to include those in July 1981 and May 1982 alluded to in the service medical records.  All indicated tests and studies should be performed.  The examiner should clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  A complete rationale for any opinion expressed must be provided.  The examiner should address the following.

(a) The examiner should provide an opinion on whether the Veteran had any residuals of a TBI that clearly and unmistakably (undebatably) existed prior to his entry into active service.

(b) If the examiner determines that the Veteran had residuals of a TBI that clearly and unmistakably existed prior to his entry into active service, the examiner should state whether there is clear and unmistakable (undebatable) evidence that those preexisting residuals of a TBI did not increase in severity during active service.

(c) If the preexisting residuals of a TBI underwent an increase in disability during active service, the examiner should state whether that increase was beyond the natural progress of the disease.

(d) If any diagnosed residuals of a TBI did not clearly and unmistakably exist prior to service, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any claimed impairment, including but not limited to headaches, dizziness, or memory loss, is related to any in-service head injury.  

(e) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that headaches or dizziness is caused by a service-connected cervical spine disability or tinnitus.

(f) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by dizziness is caused by a service-connected cervical spine disability or tinnitus.

(g) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that headaches have been aggravated (permanently worsened beyond normal progression) by a service-connected cervical spine disability or tinnitus.

(h) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by dizziness has been aggravated (permanently worsened beyond normal progression) by a service-connected cervical spine disability or tinnitus.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


